[Cite as State v. King, 2014-Ohio-4400.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-13-1182

        Appellee                                 Trial Court No. CR00045579

v.

Rodney F. King                                   DECISION AND JUDGMENT

        Appellant                                Decided: October 3, 2014

                                           *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.

        Rodney F. King, pro se.

                                           *****

        SINGER, J.

        {¶ 1} Appellant, Rodney F. King, appeals from the July 31, 2013 judgment of the

Lucas County Court of Common Pleas denying his postconviction motion to correct an

“illegal” judgment. For the reasons which follow, we affirm.
       {¶ 2} On May 6, 1968, appellant was convicted by a jury of armed robbery, in

violation of R.C. 2901.13. He was sentenced on July 30, 1968, to a term of

imprisonment. The judgment entry, however, did not state the length of the term of

imprisonment. However, at the time, R.C. 2901.13 provided that the applicable sentence

was 10-25 years.

       {¶ 3} In November 1968, the following entry was noted in the court’s docket:

“Warrant to issue forthwith. D confined in Federal Reformatory at Milan, Mich.” On

February 16, 1970, the following entry was made: “Upon motion of the Prosecuting

Attorney and for good cause shown a nolle prosequi is entered herein as to defendant

Rodney King. Defendant was transferred to U.S. Penn at Terre Haute, Ind. And released

[sic] date is 8/14/81. See letter.”

       {¶ 4} On December 16, 2011, appellant filed a motion for clarification. Appellant

acknowledged that the state dismissed his 1967 armed robbery charge and the court

issued a dismissal order. However, appellant argued that the court should have issued a

clarified dismissal order or vacated the 1968 judgment on the ground that it was a void

judgment in order to prevent enhancement of his federal prison sentence pursuant to the

Armed Career Criminal Act, section 924 (E). The state opposed the motion arguing that

the trial court lacked subject matter jurisdiction to enter the nolle prosequi after the final

judgment was entered.

       {¶ 5} On September 12, 2012, the trial court denied the motion on the ground that

it did not have statutory or inherent authority to set aside the final judgment in the case.




2.
Appellant sought an appeal from this judgment on November 8, 2012. On November 29,

2012, this court dismissed the appeal because it was untimely. State v. King, 6th Dist.

Lucas No. L-12-1322 (Nov. 29, 2012).

       {¶ 6} Appellant next sought to have the record sealed or expunged. The trial court

denied the motion on December 11, 2012. Appellant sought an immediate appeal from

that order. This appeal was dismissed on February 25, 2013, because appellant failed to

comply with the court’s order to file required documents and security for payment of

costs. State v. King, 6th Dist. Lucas No. L-12-1366 (Feb. 25, 2013).

       {¶ 7} Appellant then filed a motion to correct the “illegal” judgment. The state

again opposed the motion. On July 31, 2013, the trial court denied appellant’s motion.

Appellant filed a notice of appeal from this judgment on August 13, 2013, and the case is

now before us.

       {¶ 8} Appellant does not set forth assignments of error as required by the appellate

rules, but asserts that the trial court erred in failing to grant his request for postconviction

relief to correct the illegal sentencing judgment. The basis for appellant’s argument is

that his 1968 conviction is void and illegal because a nolle prosequi was entered upon the

record.

       {¶ 9} This issue was first raised by appellant in his December 16, 2011 motion for

clarification, which was denied by the trial court and appellant’s appeal from that

decision was dismissed because it was untimely filed. Because appellant attempts to

raise the same issue again in his motion to correct an “illegal” judgment, we find the




3.
issue is barred by the doctrine of res judicata. State v. Perry, 10 Ohio St. 2d 175, 176, 226
N.E.2d 104 (1967), paragraph nine of the syllabus.

       {¶ 10} Having found that the trial court did not commit error prejudicial to

appellant, the judgment of the Lucas County Court of Common Pleas is affirmed.

Appellant is ordered to pay the court costs of this appeal pursuant to App.R. 24.


                                                                        Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.